UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4192



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN CLIFFORD SIMMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CR-05-00001)


Submitted:   February 24, 2005            Decided:   April 22, 2005


Before WILKINS, Chief Judge, and LUTTIG and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Graham Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Thomas Jack Bondurant, Jr., Assistant United States Attorney,
Morgan Eugene Scott, Jr., Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:


      John Clifford Simms appeals a decision of the district court

ordering him detained pending trial.              We have jurisdiction to

review the district court order pursuant to 28 U.S.C.A. § 1291

(West 1993).     See 18 U.S.C.A. § 3145(c) (West 2000).            Finding that

the record supports detention pending trial, we affirm.

      Under   normal     circumstances,     we   review   a   district      court

detention order for clear error.           See United States v. Clark, 865

F.2d 1433, 1437 (4th Cir. 1989) (en banc); United States v.

Williams, 753 F.2d 329, 333 (4th Cir. 1985).              Here, however, the

form used by the district court in reporting its reasons for

ordering detention recited an incorrect legal standard.               The Bail

Reform Act requires that “clear and convincing evidence” support

the   district   court    conclusion   that      no   conditions    other   than

detention will reasonably assure the safety of any other person and

the community.    18 U.S.C.A. § 3142(f)(2) (West 2000).            But the form

used by the district court here indicated that its findings were

based only on the preponderance of the evidence.              Accordingly, we

do not afford the usual deference to the district court conclusion

that releasing Simms would pose a threat to the community.                   See

Consolidation Coal Co. v. Local 1643, 48 F.3d 125, 128 (4th Cir.

1995) (“[T]he clearly erroneous rule does not protect findings made

on the basis of the application of incorrect legal standards.”

(internal quotation marks omitted)).

                                       2
     Nevertheless, based on the factors set forth in 18 U.S.C.A.

§ 3142(g) (West 2000) and our own review of the facts as found by

the district court, we conclude that the detention order should be

affirmed.   The district court found that Simms has a substantial

criminal history that includes convictions for violent crimes and

a track record of retaliating against those who have reported him

to authorities.   See 18 U.S.C.A. § 3142(g)(3)(A).      Simms also

conceded that the weight of the Government’s evidence against him

in the instant case is considerable.       See id. § 3142(g)(2).

However, we instruct the district court to correct the error in the

form it uses to report its findings in future cases.


                                                          AFFIRMED




                                3